     Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 1 of 13 PageID #:4264



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    Hangzhou Aoshuang ECommerce                       )
    Co., Ltd.                                         )
                           Plaintiff,                 )   Case No. 1:19-cv-04565
                                                      )
                                                      )   Judge Martha M. Pacold
                                  v.                  )
    2015 men’s fashion, et al.                        )   Mag. Judge Jeffrey Cole
                                                      )
                                  Defendants.         )



    Plaintiff’s Response to Defendants’ Motion to Vacate or Modify the Preliminary Injunction
        Orders to Lift Asset Restraining Provisions and Incorporated Memorandum of Law

          Plaintiff Hangzhou Aoshuang E-Commerce Co., Ltd. submits this Response to the Motion

to Vacate or Modify the Preliminary Injunction Orders to Lift Asset Restraining Provisions filed by

23 of the defendants (collectively, “Defendants”) in this matter [Dkt. 226].1 As explained further

below, the asset restraining provisions of the preliminary injunction orders have been properly

ordered and are justified. The asset restraints are warranted because Plaintiff is seeking equitable

relief and Defendants have not shown that any of the assets relate to sales of non-infringing goods.

Therefore, Defendants’ motion should be denied in its entirety.




1The Motion was filed on behalf of the following defendants: No. 124-qixing; Def. No. 146-Star star in the
sky; Def. No. 168--william&jack; Def. No. 41--fashion-shop113; Def. No. 186--zagoo; Def. No. 40--fashion-
shop112; Def. No. 11--aztuckers; Def. No. 185--yuzebaby; Def. No. 30--dongyang743; Def. No. 39--
ZOGAA3 Store; Def. No. 56--Greatmen Store; Def. No. 28--zoggaofficial store; Def. No. 82--ZOGAA SIX
Store; Def. No. 25--ConvenientYourLife; Def. No. 180--yangxinyuan; Def. No. 55--Goodgoods8; Def. No.
173--Xiao wu big yards shop; Def. No.44--fengzifei; Def. No. 45--fengzihyt-4; Def. No. 134--Shirley Store;
Def. No. 15-babyzaima; Def. No. 33-Encantador KK Store; and Def. No. 182-Your Parcel Store.


                                                                                                    Page 1
     Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 2 of 13 PageID #:4264



I.       Introduction

         As discussed in the Amended Complaint [Dkt. 3], marketplaces like Amazon, iOffer, eBay,

Wish, Joom, Vova, and AliExpress allow merchants to quickly “set up shop” and flood the market

with unauthorized goods which displace actual sales manufacturers would otherwise enjoy. Many of

these merchants operate from China under various aliases, maintain little to no inventory, and strive

to keep all assets offshore to evade any practical consequences for their illegal actions. An asset

restraint to preserve trademark owners’ equitable remedies is one of the few effective tools for

combatting such offshore Internet store operators and ensuring that there are legitimate

consequences for counterfeiters and pirates. Accordingly, in granting the temporary restraining

order in this case, this Court determined that without an asset restraint, “Defendants could and likely

would modify registration data and content and move any assets from accounts in U.S.-based

financial institutions, including without limitation PayPal, Inc. (‘Paypal’) accounts, to offshore

accounts. Proceedings against those who deliberately traffic in counterfeit merchandise are often

useless if notice is given.” [Dkt. 29].

         Through this latest Motion, Defendants are seeking to remove or reduce the asset restraint

solely based on the sales of infringing products that Plaintiff has discovered to-date. Defendants

have not produced evidence that any of the assets relate to sales of non-infringing products.

Additionally, discovery is ongoing, and Defendants’ have refused to provide requested sales

information related to the assets subject to the restraint.

         This Court has authority to maintain the asset restraint because Plaintiff seeks equitable

remedies. Under the Lanham Act, this Court also has discretion to restrain funds to award an

accounting of profits “for such sum as the court shall find to be just, according to the circumstances

of the case.” 15 U.S.C. § 1117(a). Defendants continue to be likely to move any restrained assets

offshores, which tips the balance of hardships in Plaintiff’s favor.



                                                                                                     Page 2
    Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 3 of 13 PageID #:4264



        Additionally, this Motion should be viewed in light of Defendants’ history of filing a

multitude of motions already in this case, none of which have had merit. To illustrate, this is

Defendants’ 15th motion in this case, many of which were challenging (again and again) the

preliminary relief already granted in this case.2 Unfortunately, this appears to be a pattern for

Defendants’ counsel.3

II.     Procedural History

        Following Plaintiff’s motion, Judge Kendall determined that good cause existed to justify the

entry of a temporary restraining order against all 187 defendants in this case. [Dkt. 28]. While

Plaintiff was awaiting discovery responses from third parties (e.g., Amazon), Plaintiff successfully

moved this Court to extend the TRO for an additional 14 days. [Dkt. 33]. Plaintiff appeared on its

motion for entry of the preliminary injunction on August 6, 2019, as did counsel for a subset of the

Defendants here who objected to the entry of the PI. The preliminary injunction was entered as to

all defendants in the case with the exception of 5-ALING FASHION COOL, BABYZAIMA, 33-

ENCANTADOR KK STORE, 68-HEHENI STORE, 71-HOME FULL, 117-NIUBI STORE,

131-SHENJIANFENG, 172-WOWAN1, and 182 YOUR PARCEL STORE (the “Excepted

Defendants”). [Dkt. 43].

        For the Excepted Defendants, a briefing schedule was set for them to oppose entry of the

preliminary injunction. [Dkt. 42]. That same day, Plaintiff filed a motion to extend the TRO with

respect to the Excepted Defendants for the duration of briefing and resolution of the Excepted



2 See, generally, Dkts. 51, 55, 69, 70, 71, 96, 131, 155, 156, 183, 191, 198, 205, 215, 226.
3 See, Weifang Tengyi Jewelry Trading Co., Ltd. v. The Partnerships and Unincorporated Associations, No.
18-cv-4651, Dkt. 319, Motion for Sanctions (arguing, in an action filed by L. Ford Banister, that this “action
has been plagued with duplicative, groundless, and unjustified filings that have resulted in [defendant] having
to expend excessive time and resources. Each of these filings needlessly multiplied and prolonged the
litigation, wasted court resources, and cause unnecessary effort on [defendant’s] part to respond and address
each in part.” and “in what has become a frequent pattern of behavior, Plaintiff spent over twenty pages
belaboring the same meritless arguments it made in its prior motion…”).


                                                                                                         Page 3
  Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 4 of 13 PageID #:4264



Defendants’ arguments against the entry of the preliminary injunction over them. [Dkt. 40]. Over

those Excepted Defendants’ objections, Judge Kendall granted Plaintiff’s motion to extend the TRO

over them for that duration. [Dkt. 46]. The following day, counsel for the Excepted Defendants

and additional defendants (now collectively the “Defendants”) filed their first emergency motion to

lift the preliminary injunction, for damages, and other relief. [Dkt. 55]. On August 14, 2019, after

oral argument, Judge Kendall denied the Defendants’ first emergency motion. [Dkt. 63].

        On August 22, 2019, the Defendants filed, among other motions, another motion to vacate

the TRO and preliminary injunction. [Dkt. 71]. While originally set for presentment on August 27,

2019, the case’s reassignment to Your Honor resulted in that date being stricken. [Dkt. 76]. The

Defendants appeared the following day, on yet another emergency basis, before Judge Coleman who

declined to grant the Defendants’ motions, relegating briefing on this matter to the original schedule

set by Judge Kendall. [Dkt. 42, 84]. Additionally, on August 27, 2019, the Defendants filed a

memorandum of law opposing Plaintiff’s motion for a preliminary injunction. [Dkt. 82]. Plaintiff

filed its reply on September 10, 2019. [Dkt. 100]. On October 29, 2019, Defendants filed a Motion

for Sanctions again seeking relief from the preliminary injunction orders. [Dkt. 155]. In accordance

with this Court’s order [Dkt. 164], Plaintiff filed its response on December 4, 2019. [Dkt. 206]. On

December 24, 2019, Defendants filed this Motion challenging the asset restraints. [Dkt. 226].

III.    The Asset Restraint is Proper Because Plaintiff is Seeking Equitable Remedies.

        As Defendants acknowledge, a restraint on assets is proper if a suit seeks equitable relief.

CSC Holdings, Inc. v. Redisi, 309 F.3d 988, 996 (7th Cir. 2002). Plaintiff seeks equitable relief.

Plaintiff’s Amended Complaint [Dkt. 3] includes, among other relief, a claim for an account of

Defendants’ profits, which is an equitable remedy. Gucci Am. v. Bank of China, 768 F.3d 122, 130-

133 (2d. Cir. 2014). The claim is based on 15 U.S.C. § 1117(a), which provides that a plaintiff in a

trademark infringement case shall be entitled “subject to the principles of equity, to recover (1)



                                                                                                     Page 4
  Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 5 of 13 PageID #:4264



defendant’s profits, (2) any damages sustained by the plaintiff, and (3) the costs of the action.”

Under that statute, if “the court shall find that the amount of the recovery based on profits is either

inadequate or excessive, the court may in its discretion enter judgment for such sum as the court

shall find to be just, according to the circumstances of the case.” Id.

        Defendants devote a significant portion of the motion to arguing that Plaintiff has not

established sufficient sales of infringing products to justify the asset restraint on its accounts.

However, the burden is on the Defendants as they are the parties seeking relief. “To exempt assets

from an asset freeze, ‘[t]he burden is on the party seeking relief to present documentary proof that

particular assets [are] not the proceeds of counterfeiting activities.’” Entm’t One UK Ltd. v.

2012Shiliang, 384 F. Supp. 3d 941, 954-55 (N.D. Ill. 2019), quoting, Luxottica USA LLC v. The

P’ships & Unincorporated Assocs. Identified On Schedule “A”, No. 14 C 9061, 2015 WL 3818622,

at *5 (N.D. Ill. June 18, 2015) (Leinenweber, J.); Monster Energy Co. v. Wensheng, 136 F. Supp. 3d

897, 910 (N.D. Ill. 2015); N. Face Apparel Corp. v. TC Fashions, Inc., No. 05 Civ. 9083, 2006 WL

838993, at *3 (S.D.N.Y. Mar. 30, 2006).

        Defendants have failed to meet their burden. The only documentation submitted by

Defendants is a summary of the accounts, showing the amounts that have been restrained on certain

dates and the amount of sales that Plaintiff has, to date, discovered to have been of infringing

products. Defendants have not provided any evidence of any of these other, allegedly non-

infringing products offered for sale by the Defendants or any affirmation that these other products

have been objectively examined to verify that they are free of infringing marks. Importantly, the

piecemeal responses to the MIDP and Plaintiff’s expedited discovery requests - propounded back on

August 22, 2019 - were not certified as required under the MIDP and Rule 33, respectively. Decl. of

Adam E. Urbanczyk, ¶ 6.; See, Luxottica USA LLC (denying modification of asset restraint where

defendants’ evidence was not accompanied by a declaration). Notably, Defendants have refused to



                                                                                                      Page 5
    Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 6 of 13 PageID #:4264



provide expedited discovery sought by Plaintiff as to these sales.4 Finally, the credibility of

Defendants’ assertions are suspect because Defendants’ counsel has filed declarations with

inaccurate sales information in another case involving trademark counterfeiting through China-based

Internet stores.5

        Courts have regularly denied similar attempts by counterfeiters to dissolve asset restraints.

Monster Energy Co. (“Defendants have not submitted any evidence regarding their PayPal account

transactions to show that these funds are not the proceeds of counterfeiting activities.”); River Light

V, L.P., et al. v. Zhangyali, et al., No. 15-cv-05918 (N.D. Ill. Sept. 9, 2015) (Dkt. 46) (Shah, J.)

(denying motion to reduce asset restraint against China based Internet store offering for sale

counterfeit Tory Burch products); H-D U.S.A., LLC v. Guangzhou Tomas Crafts Co., Ltd., No. 16-

CV-10096, 2017 WL 6733685, at *6 (N.D. Ill. Dec. 18, 2017) (Blakey, J.) (same); Gianni Versace,

S.p.A., v. Zou Yulan, et al., No. 17-cv-07869 (N.D. Ill Dec. 4, 2017) (Coleman, J.) (same).

        The court in Klipsch Grp., Inc. v. Big Box Store Ltd. did initially reduce the asset restraint to

$20,000 based on the defendant’s significant U.S. sales, finding that the plaintiff would likely be able



4Plaintiff specifically requested as part of its expedited discovery requests, from each Defendant,
“Documents, electronically stored information, and things sufficient to show each transaction (including
production identification number, item description, and photo) constituting the funds currently frozen in any
of Defendant’s Financial Accounts.” (emphasis added) Decl. of Adam E. Urbanczyk, ¶ 2. The twenty
Defendants that are related to Zhou failed to respond at all to this request. Decl. of Adam E. Urbanczyk, ¶ 3,
Ex. A. The other three Defendants have completely objected to providing sales information relating to the
assets that are currently restrained. Decl. of Adam E. Urbanczyk, ¶ 3, Ex. B. Even the documents produced
as part of the MIDP were nearly illegible, certainly in an unreasonable format, without association to product
photos, and otherwise incomplete. Decl. of Adam E. Urbanczyk, ¶ 5, Ex. C.

5 In Otter Products, LLC, et al. v. Dongguan Chengchun Elect. Tech. Co., Ltd., No. 17-cv-06009 (N.D. Ill.
Sept. 28, 2017), counsel for Defendants Chuangbang Store, minjifen-0, yitsing, and Uloveido Official Store,
L. Ford Banister, filed declarations in connection with defendants’ motion to modify the preliminary
injunction order to dissolve the temporary asset restraint that were not accurate. Specifically, defendants’
declarations alleged minimal sales, while their discovery responses revealed a larger number of sales.
Defendants’ counsel acknowledged the discrepancy in the number of sales in a supplemental declaration
acknowledging that the additional sales were discovered “in response to the more detailed requests for
production and upon further investigation.” Otter Products, LLC, et al. v. Dongguan Chengchun Elect. Tech.
Co., Ltd., No. 17-cv-06009 (N.D. Ill. Sept. 28, 2017) (Dkt. No. 76).


                                                                                                       Page 6
    Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 7 of 13 PageID #:4264



to recover its damages. Klipsch Grp., Inc. v. Big Box Store Ltd., No. 12 CIV. 6283 AJN, 2012 WL

5265727, at *1 (S.D.N.Y. Oct. 24, 2012). Here, however, Defendants have shown no such

significant U.S. sales. Further, the court in Klipsch Group reinstated an asset restraint for $5 million

against the defendant after discovery determined that sales existed beyond those initially reported.

Klipsch Grp., Inc. v. Big Box Store Ltd., No. 12 CIV. 6283 AJN (S.D.N.Y. Aug. 8, 2014) (Dkt. 213).

        Therefore, it is premature for this Court to dissolve or reduce the asset restraint with the

present record. Defendants’ bare assertion that funds flowing into the Defendants’ accounts after

the entry of the temporary restraining order was issued are not related to the sales of infringing

products should not be credited, especially given Defendants’ incomplete document production.

See, H-D U.S.A., LLC (noting that a declaration from defendant’s manager stating that the assets are

not derived from sales of infringing products was a “conclusory statement” that “plainly does not

qualify as documentary proof that Defendant’s PayPal account contains no proceeds from its

counterfeiting activities.”); see also, Manolo Blahnik Int’l Ltd. v. The P’ships and Unincorporated

Ass’ns Identified on Schedule “A”, No. 14 CV 9752, Dkt. 75 at 4 (Coleman, J.) (“counsels’ belief

that this Court would simply vacate its judgment and order a turn-over of funds without testing the

veracity of their claims is incredible.”).

IV.     Statutory Damages under the Lanham Act Are an Equitable Remedy

        Plaintiff, as an alternative to damages and an accounting of Defendants’ profits, may seek an

award of statutory damages as a form of equitable relief.6 Congress added Section 35(c) of the

Lanham Act to make statutory damages available in counterfeiting cases as an alternative to actual

damages and profits. The rationale for these damages was to address plaintiff’s practical inability to

determine defendants’ profits or sales, recognizing that “counterfeiters’ records are frequently



6As of December 24, 2019, the Giraffe Mark is registered with the United States Patent and Trademark
Office, Reg. No. 5,942,335. See, Decl. of Adam E. Urbanczyk, ¶ 7, Ex. D.


                                                                                                   Page 7
  Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 8 of 13 PageID #:4264



nonexistent, inadequate, or deceptively kept…making proving actual damages in these cases

extremely difficult if not impossible.” Gucci Am., Inc. v. Duty Free Apparel, Ltd., 315 F. Supp. 2d

511, 520 (S.D.N.Y. 2004), quoting, S. REP. 104-177, 10.

        The Lanham Act authorizes this Court to grant Plaintiff statutory damages in lieu of actual

damages and profits as a form of final equitable relief. Section 35(c) provides that “plaintiff may

elect, at any time before final judgment is rendered by the trial court, to recover, instead of actual

damages and profits under subsection (a), an award of statutory damages…as the court considers

just.” Therefore, this Court has the inherent power to restrain Defendants’ assets in order to ensure

the availability of that relief. Statutory damages under the Lanham Act are a “matter within the sole

province of the court.” Tobinick v. Scripps Clinic Med. Group, 81 Fed. Appx. 677, 679 (9th Cir.

2003); see also, Design Basics, LLC v. Drexel Bldg. Supply, Inc., 2016 WL 5794746, *6 (E.D. Wisc.

Oct. 4, 2016) (“juries do not award statutory damages, judges do.”); Cf., Feltner v. Columbia Pictures

Television, Inc., 523 U.S. 340, 345 (1998) (holding the right to a jury trial includes the right to have a

jury determine the amount of copyright statutory damages, where the statute providing statutory

damages for copyright infringement, 17 U.S.C. § 504(c), does not include language regarding the

principles of equity).

        Profits are only one of several factors the Court can consider in determining an award of

statutory damages. The Court can also consider “the difficulty or impossibility of proving actual

damages, the circumstances of the infringement, and the efficacy of the damages as a deterrent,” as

well as the significant value of a plaintiff’s brand and the efforts taken to protect, promote and

enhance that brand in determining the appropriate dollar figure for the award. Chi-Boy Music v.

Charlie Club, 930 F.2d 1224, 1229 (7th Cir. 1991); Lorillard Tobacco Co. v. S & M Cent. Serv.

Corp., No. 03 C 4986, 2004 WL 2534378, at *6 (N.D. Ill. Nov. 8, 2004) (Holderman, J.). The asset

restraint prevents Defendants from transferring assets, preserving the possibility of Plaintiff’s



                                                                                                     Page 8
     Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 9 of 13 PageID #:4264



equitable relief which may be either Defendants’ profits or statutory damages as a proxy for an

accounting of actual profits and damages. See, 15 U.S.C. § 1117; Lorillard Tobacco (“A counterfeiter

must fear more than just having to turn over his ill gotten gains to the rightful owners. Instead, the

counterfeit[er] must understand that he risks his financial future by engaging in his illegal practice.”).

Accordingly, the asset restraint should remain in place to ensure the availability of the equitable relief

of statutory damages.

V.       The Balance of Harms Have Not Changed and Continue to Favor Plaintiff

         The factual basis underlying this Court’s entry of the TRO has not changed and continues to

favor Plaintiff. Defendants have failed to identify any U.S.-based assets reachable by a judgment of

this Court and Defendants are likely to swiftly move the restrained assets outside of the U.S. if the

restraint is lifted. According to the Defendants, despite the entry of the TRO and preliminary

injunction, their assets have grown substantially and their business continue to operate. See, Decls.

of Zhou Wenbo [Dkt. 194 ¶¶ 6, 8] (funds continue to accrue in the retrained accounts totaling

$1,395,584.99); [Dkt. 154, ¶ 8-9] (business employs 62 people). Without the asset restraint, Plaintiff

would be prevented from realizing its right to final equitable relief of an account of profits and

damages, or alternatively, statutory damages, and would be irreparably harmed. Defendants, on the

other hand, only have a potential harm that is purely monetary, modest, and for a finite period of

time. Defendants have no legitimate interest in profits from the sale of Infringing Giraffe Products,

the amount of which is, due in part to Defendants’ withholding of certain information, currently

unknown. Moreover, as willful counterfeiters, Defendants should be given little equitable

consideration. In assessing the risk of irreparable harm to Defendant, the Court should “exclude[]

any burden [the defendants] voluntarily assumed by proceeding in the face of a known risk.”




                                                                                                     Page 9
  Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 10 of 13 PageID #:4264



Luxottica Grp. S.p.A. v. Light in the Box Ltd., No. 16-cv-05314, 2016 WL 6092636 at *8 (N.D. Ill.

Oct. 19, 2016) (Dow, J.).

VI.     As an Alternative, Plaintiff is Entitled to an Attachment of Defendants’ Assets under

        Fed. R. Civ. P. 64 and Section 4-101 of the Illinois Compiled Statutes.

        Alternatively, Plaintiff requests that the Court stay any ruling until Plaintiff can file a motion

pursuant to Fed. R. Civ. P. 64 to seize Defendants’ assets to secure satisfaction of the potential

judgment. Rule 64 provides that “[a]t the commencement of and throughout an action, every

remedy is available that, under the law of the state where the court is located, provides for seizing a

person or property to secure satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a). As

established above, this Court also has an “adequate foundation [for an] order requiring the

defendant to bring funds from outside of Illinois into the jurisdiction to deposit them in the court.”

M.S. Distrib. Co. v. Web Records, Inc., No. 00 C 1436, 2003 WL 21267094, at *1 (N.D. Ill. May 30,

2003) (Schenkier, Magistrate J.). This relief is separate from the relief available to Plaintiff through

Fed. R. Civ. P. 65 and is not barred by the Supreme Court’s decision in Grupo Mexicano de

Desarrollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308 (1999). M.S. Distrib. Co., 2003 WL

21267094 at *11 (“Grupo Mexicano in no way undermines the authority of this Court, conferred by

Fed. R. Civ. P. 64, to use the Illinois prejudgment attachment statute.”).

        Under Illinois law, the Illinois prejudgment attachment statute empowers this Court to issue

an attachment order to the sheriff, ordering the officer to attach Defendants’ property in Cook

County once the statutory requirements are met. 735 ILCS § 5/4-101. The purpose of the Illinois

prejudgment attachment statute “is to bring assets within the control of the Court before there is the




                                                                                                   Page 10
    Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 11 of 13 PageID #:4264



opportunity for them to be dissipated or otherwise rendered unavailable to satisfy a judgment.”

M.S. Distrib. Co., 2003 WL 21267094, at *4.

        Plaintiff satisfies the statutory requirements of the Illinois prejudgment attachment statute.

Plaintiff is a creditor with a money claim arising from a tort cause of action as trademark

infringement is a commercial tort and Plaintiff is entitled to a maximum award of $2,000,000 in

statutory damages, as well as attorney’s fees, from Defendants’ willful counterfeiting of the Giraffe

Mark. See, Hard Rock Café Licensing Corp. v. Concession Servs., 955 F.2d 1143, 1148 (7th Cir.

1992) (“we have treated trademark infringement as a species of tort”). Defendants are residents of

the People’s Republic of China and not of Illinois. See, e.g., Decl. of Zhou Wenbo [Dkt. 194, ¶ 3].

Accordingly, pursuant to Fed. R. Civ. P. 64, Plaintiff can seize Defendants’ assets to secure

satisfaction of the potential judgment before Defendants have the opportunity to dissipate and

disappear the assets.7

VII.    Conclusion

        Plaintiff has previously established, including over Defendants’ objections, that preliminary

injunctive relief, including a restraint on certain assets of the Defendants, was and continues to be

appropriate in this case. Defendants have not met their burden of establishing that any of the

restrained assets relate to sales of non-infringing products, despite Defendants’ substantial

opportunities to do so, and Defendants provide no basis on which to believe that any funds which

are unrestrained would thereafter be unreachable. Moreover, the Court is empowered to restrain

assets as necessary and just to preserve Plaintiff’s ability under the Lanham Act to elect statutory

damages. Respectfully, Plaintiff requests that this motion to remove or reduce the asset restraint be

denied and the status quo be maintained.



7When seeking the entry of an order for attachment, Plaintiff will submit an affidavit as specified by 735
ILCS §§ 5/4-104, 5/4-107.


                                                                                                       Page 11
 Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 12 of 13 PageID #:4264




Dated this December 30, 2019

                                           Respectfully submitted,

                                           /s/Adam E. Urbanczyk
                                           Adam E. Urbanczyk
                                           AU LLC
                                           564 W. Randolph St. 2nd Floor
                                           Chicago, IL 60661
                                           (312) 715-7312
                                           (312) 646-2501 (fax)
                                           adamu@au-llc.com
                                           ARDC No. 6301067

                                           Counsel for Plaintiff Hangzhou Aoshuang
                                           E-Commerce Co., Ltd.




                                                                                     Page 12
 Case: 1:19-cv-04565 Document #: 230 Filed: 12/30/19 Page 13 of 13 PageID #:4264



                                      Certificate of Service

I hereby certify that a true and correct copy of this Response to Defendants’ Motion to Vacate

or Modify the Preliminary Injunction Orders to Lift Asset Restraining Provisions and

Incorporated Memorandum of Law will be sent via the Court’s e-filing system to counsel of

record this December 30, 2019.


 Larry Ford Banister, II                          Daliah Saper
 The Law Office of L. Ford Banister, II           Saper Law Offices
 PO Box 3514 PMB 23332                            505 N. LaSalle #350
 New York, NY 10008                               Chicago, IL 60654
 United States                                    (312)527-4100
 (212) 574-8017                                   dsaper@saperlaw.com
 ford@fordbanister.com

 Charles Edward McElvenny                         John Yo-Hwan Lee
 Law Offices of Charles E. McElvenny              Lee & Breen LLC
 120 N LaSalle St Suite 1200                      188 Industrial Drive, Suite 403
 Chicago, IL 60602                                Elmhurst, IL 60126
 312 291 8330                                     (312) 241-1420
 charlie@cemlawfirm.com                           jlee@leebreenlaw.com

 Timothy Tiewei Wang                              Joon M Khang
 Ni, Wang & Massand, PLLC                         KHANG & KHANG LLP
 8140 Walnut Hill Ln., Ste. 500                   4000 Barranca Parkway, Suite 250
 Dallas, TX 75231                                 Irvine, CA 92604
 (972) 331-4603                                   (949) 419-3834
 twang@nilawfirm.com                              Email: joon@khanglaw.com

                                                               /s/Adam E. Urbanczyk
                                                               Adam E. Urbanczyk
                                                               AU LLC
                                                               564 W. Randolph St. 2nd Floor
                                                               Chicago, IL 60661
                                                               (312) 715-7312
                                                               (312) 646-2501 (fax)
                                                               adamu@au-llc.com
                                                               ARDC No. 6301067

                                                               Counsel for Plaintiff Hangzhou Aoshuang
                                                               E-Commerce Co., Ltd.




                                                                                                Page 13
